Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated July 8, 2022, claims 1-15
are active in this application.

Information Disclosure

The IDS filed July 20, 2022 has been considered.

 

Allowable   Subject   Matter

Claims 1-15 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, at a time of accessing a desired memory cell connected between a desired first wiring line and a desired second wiring line, when a path between the desired first wiring line and the first common wiring line through the first selecting circuit is defined as a first path, and a path between the desired first wiring line and the first common wiring line through the second selecting circuit is defined as a second path, during a first access period including a time point at which the switching element included in the desired memory cell makes a transition from an off-state to an on-state, one of the first path and the second path is set to an electrically conductive state and the other one of the first path and the second path is set to an electrically nonconductive state.
Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 29, 2022